Citation Nr: 9935666	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-46 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from July 1954 to May 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied a compensable 
disability rating for the veteran's service-connected 
lumbosacral strain.

In January 1997, the Board remanded this claim for additional 
evidentiary development.  However, the RO did not 
substantially comply with the directives of the Board's 1997 
Remand.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A 
Board remand confers upon the veteran the right to compliance 
with the remand orders, and VA has a duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, although the Board 
sincerely regrets the further delay in this case that has 
been pending for several years, it is necessary to again 
remand this claim.

First, the Board's 1997 Remand instructed the RO to ask the 
veteran where he had received medical treatment for his back 
condition since 1993 and then obtain those records.  In 
September 1997, the veteran submitted a release for records 
from Dr. Roger Moore and Worcester Physical Therapy Services.  
However, the RO did not request those records.

Second, the Board's 1997 Remand instructed the RO to provide 
the veteran a VA examination which (a) included review of the 
claims file, and (b) opinions as to which of the veteran's 
current manifestations, including any limitation of motion, 
are a part of his service-connected lumbosacral strain, as 
opposed to his nonservice-connected residuals of spinal 
fusion.  The veteran did undergo another examination in 1997.  
However, the examiner did not indicate that the claims file 
was reviewed, nor did the examiner render the requested 
opinions.  Rather than identify which, if any, of the 
veteran's current disability is due to his service-connected 
lumbosacral strain, the examiner opined as to the 
relationship between the veteran's inservice back injury and 
his current disability.  Such an issue is not, however, in 
appellate status.  

As noted in the Board's 1997 Remand, a 1974 Board decision 
denied service connection for any residuals of the veteran's 
post-service spinal fusion, including the degenerative disc 
disease.  The veteran has not requested that this claim be 
reopened, and that decision is final.  Therefore, any opinion 
concerning the possible relationship between the veteran's 
inservice back injury and the post-service spinal fusion and 
degenerative disc disease is irrelevant.  At this point, the 
only issue is whether he is entitled to a compensable 
disability rating for lumbosacral strain.  In order to answer 
that question, it is essential that a medical professional 
attempt to separate the effects of the veteran's service-
connected lumbosacral strain from his nonservice-connected 
back disorders so that the appropriate disability rating may 
be assigned.  The Board does not currently have sufficient 
medical evidence upon which to base a decision.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 
5 Vet. App. 288, 292 (1993).

Accordingly, this claim is REMANDED for the following:

1.  Since the prior authorization has 
expired, ask the veteran to again 
complete releases for Dr. Roger Moore and 
Worcester Physical Therapy Services, so 
that the RO may request his treatment 
records.  If the RO is unable to obtain 
any of these records, tell the veteran 
and his representative, so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).  Allow him an 
appropriate period of time within which 
to respond.

2.  After obtaining as many of the above 
treatment records as possible or allowing 
the veteran an opportunity to submit such 
records, schedule him for a VA 
examination.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder and a copy of 
this remand prior to the examination.  
The examiner should indicate in the 
reports that the claims file was 
reviewed.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected lumbosacral strain.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  Any functional limitation of the 
back, including limitation of motion, 
that is attributable to the service-
connected condition should be identified.  
All functional limitations are to be 
identified.

Prior to expressing opinions on the 
following, the examiner should review (a) 
the veteran's service medical records; 
(b) reports of prior VA examinations, 
including those conducted in 1956, 1993, 
and 1997; and (c) private medical 
evidence dated from approximately 1960 to 
1973 concerning the veteran's post-
service back injuries and spinal fusion.  
Based on the medical history, the 
veteran's statements, and the objective 
findings, the examiner is asked for a 
medical opinion as to the following: 

Which of the veteran's current 
symptomatology and/or functional 
loss, including limitation of spinal 
motion, is attributable to his 
service-connected lumbosacral strain 
as opposed to any nonservice-
connected back disorders currently 
shown by examination or the medical 
evidence (i.e., residuals of spinal 
fusion, degenerative disc disease, 
instability of the lumbar spine)?  

If it is impossible to distinguish the 
symptomatology and/or functional loss due 
to any nonservice-connected conditions, 
the examiner should so indicate.  In 
rendering this opinion, it would assist 
the Board if the examiner discussed the 
veteran's symptoms and recent objective 
medical findings.  The medical rationale 
for all opinions expressed must be 
provided.

3.  Review the claims folder and make 
sure that all the foregoing development 
actions have been completed in full.  
Ensure that the examination report 
includes fully detailed descriptions of 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

4.  Thereafter, readjudicate the 
veteran's claim for a compensable rating 
for his lumbosacral strain, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information as a result of 
this remand.  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


